Title: To John Adams from Elizabeth Wainwright, January 1790
From: Wainwright, Elizabeth
To: Adams, John



ca. January 1790

Give me leave Sir to bring myself to your rememberance by soliciting your notice of the reverend Mr Toulmin the son of a respectable dissenting minister of that name who is in persuit of such information – respecting Americans as may make him useful to a number of persons who wish to find an assylum in that country.  His character is such as may make him a valuable acquisition yours such as induces me to take this liberty and is the ground of my hope that this gentleman may be aided in his laudable design.
Be so good as to present my respectful & affectionate regards to Mrs Adams & Mrs. Smith, Who with yourself and sons I hope enjoy good health and every other blessing.
I am Sir with much respect and as / an American your highly obliged

Elizabeth Wainwright